Exhibit 10.5

 

 

WARRANT

 

   

August 21, 2013

 

To Purchase 400,000 Shares of Common Stock of

 

INNOVARO, INC.

 

Innovaro, Inc., a Delaware corporation (the “Company”), certifies that JJJ
Family LLLP (“Holder”) is entitled, on the terms and subject to the conditions
and adjustments set forth in this Warrant (the “Warrant”), to acquire from the
Company, in whole or in part, from time to time, up to four hundred thousand
(400,000) fully paid and nonassessable shares (the “Shares”) of common stock of
the Company, par value $0.01 per share (the “Common Stock”), at a purchase price
equal to the Exercise Price, as provided herein, provided, however, that such
purchase rights must be exercised, if at all, no earlier than 5:00 p.m. Tampa,
Florida time on the six month anniversary of the date hereof (the “Effective
Time”) and no later than 5:00 p.m. Tampa, Florida time on the five year
anniversary of the Effective Time (the “Expiration Time”). The “Exercise Price”
shall be equal to $0.14 per Share. The number of Shares to which this Warrant
relates, type of security and Exercise Price are subject to adjustment as
provided herein, and all references to “Shares,” “Common Stock” and “Exercise
Price” herein shall be deemed to include any such adjustment or series of
adjustments. This Warrant is issued pursuant to the Securities Purchase
Agreement dated the same date as this Warrant, between the Company and Holder.

 

1.             Exercise of Warrant.

 

a.             Generally. The purchase rights represented by this Warrant are
exercisable by Holder, in whole or in part, at any time, or from time to time,
after the Effective Time and prior to the Expiration Time, by the surrender of
this Warrant and the Notice of Exercise attached hereto, all duly completed and
executed on behalf of Holder, at the office of the Company at the address stated
in Section 12 hereof or such other office or agency of the Company as it may
designate by notice in writing to Holder at the address of Holder appearing on
the books of the Company, and upon payment of the Exercise Price for the Shares
thereby purchased in cash, by certified or cashier’s check payable to the order
of the Company or by wire transfer to the Company in an amount equal to the
Exercise Price for the Shares thereby purchased. Thereupon, Holder as holder of
this Warrant shall be entitled to receive from the Company the number of Shares
so purchased, and so long as it is prior to the Expiration Time, a new Warrant
and Notice of Exercise in substantially identical forms and dated as of the date
of such exercise for the purchase of that number of Shares equal to the number
of Shares subject hereto less the cumulative number of Shares as to which this
Warrant and any previous Warrant hereunder is or has been so exercised.

 

 

 
 

--------------------------------------------------------------------------------

 

 

b.             Net Issue Election. In lieu of paying all or a portion of the
Exercise Price in cash, Holder may elect to receive, without the payment by
Holder of any additional consideration, Shares equal to the value of this
Warrant or any portion hereof, as determined below, by the surrender of this
Warrant or such portion to the Company, with the Notice of Exercise duly
completed and executed by Holder, at the principal office of the Company.
Thereupon, the Company shall issue to such Holder such number of fully paid and
nonassessable Shares as is computed using the following formula:

 

 

                 

X =

 

Y (A - B)

           

A

   

where:

 

X = the number of shares to be issued to Holder pursuant to this Section.

 

Y = the number of Shares covered by this Warrant in respect of which the net
issue election is made pursuant to this Section.

 

A = the Fair Market Value (as defined below) of one Share at the time the net
issue election is made pursuant to this Section.

 

B = the Exercise Price under this Warrant at the time the net issue election is
made pursuant to this Section, based on the election made by Holder.

 

As used in this Warrant, the term “Fair Market Value” means:

 

1.             if the Company’s Common Stock is traded on a national securities
exchange, the fair market value shall be deemed to be the closing price of the
Common Stock on the date immediately preceding the date of exercise of this
Warrant; or

 

2.             if the Company’s Common Stock is actively traded
over-the-counter, the fair market value shall be deemed to be the closing price
of the Common Stock on the date immediately preceding the date of exercise of
this Warrant; or

 

3.             if neither (1) nor (2) is applicable, the fair market value shall
be the highest price per share which the Company could obtain on the date of
calculation from a willing buyer in an arms’ length transaction for the Shares
sold by the Company from authorized but unissued shares, as agreed by the
Company and Holder.

 

2.             Mechanics of Exercise.

 

a.             Issuance of Shares. Within a reasonable time after the date on
which this Warrant has been exercised by the Holder, the Company shall
(i) provided that the Company’s transfer agent (the “Transfer Agent”) is
participating in The Depository Trust Company (“DTC”) Deposit/Withdrawal at
Custodian (“DWAC”) system, upon the request of the Holder, credit such aggregate
number of Shares to which the Holder is entitled pursuant to such exercise to
the Holder’s or its designee’s balance account with DTC through its DWAC system,
(ii) if the Transfer Agent is not participating in the DWAC system, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise, or (iii) deliver the number of
shares of Common Stock to which the Holder is entitled pursuant to such exercise
in any other manner as agreed upon by the Company and the Holder. The Company
represents and warrants that all Shares that may be issued upon the exercise of
this Warrant have been duly and validly authorized by all requisite corporate
action of the Company and when issued in accordance with this Warrant, will be
fully paid and nonassessable and free from all taxes, liens and charges in
respect of the issuance thereof (other than liens or charges created by or
imposed upon Holder as holder of the Warrant or taxes in respect of any transfer
occurring contemporaneously or otherwise specified herein). The Company agrees
that the Shares so issued shall be and shall for all purposes be deemed to have
been issued to Holder as the record owner of such Shares as of the close of
business on the date on which this Warrant shall have been exercised in
accordance with the terms hereof. The Company shall take all such action as may
be necessary to assure that the Shares may be so issued without violation of any
applicable law or regulation, or of any requirements of any domestic securities
exchange upon which the Shares of the Company may be listed.

 

 

 
 

--------------------------------------------------------------------------------

 

 

b.             Holder’s Exercise Limitations. Notwithstanding any other
provision hereof or of the Purchase Agreement, in no event (except (i) as
specifically provided herein as an exception to this provision, or (ii) while
there is outstanding a tender offer for any or all of the shares of the
Company’s Common Stock) shall the Holder be entitled to exercise any portion of
this Warrant to the extent that, after such exercise, the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unexercised portion of the Warrant or other rights
to purchase Common Stock), and (2) the number of shares of Common Stock issuable
upon the exercise of the Warrant with respect to which the determination of this
proviso is being made, would result in beneficial ownership by the Holder and
its affiliates of more than 9.99% of the outstanding shares of Common Stock
(after taking into account the shares to be issued to the Holder upon such
exercise). For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, except as otherwise provided in
clause (1) of such sentence. The Holder, by its acceptance of this Warrant,
further agrees that if the Holder transfers or assigns any of the Warrant to a
party who or which would not be considered such an affiliate, such assignment
shall be made subject to the transferee’s or assignee’s specific agreement to be
bound by the provisions of this Section as if such transferee or assignee were
the original Holder hereof. Nothing herein shall preclude the Holder from
disposing of a sufficient number of other shares of Common Stock beneficially
owned by the Purchaser so as to thereafter permit the continued exercise of this
Warrant. Nothing herein shall prevent the Holder from acquiring shares of Common
Stock outside of this Warrant.

 

3.             No Rights as Shareholder. This Warrant does not entitle Holder as
a holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.

 

4.             Charges, Taxes and Expenses. Issuance of certificates, if any,
for Shares upon the exercise of this Warrant shall be made without charge to
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificates, all of which charges, taxes and expenses
shall be paid by the Company.

 

5.             Exchange and Registry of Warrant. This Warrant is exchangeable,
upon the surrender hereof by Holder as the registered holder at the office of
the Company, for a new Warrant in substantially identical form and dated as of
such exchange. The Company shall maintain a registry showing the name and
address of Holder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at the
office of the Company, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.             Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation
and reissuance, in lieu of this Warrant.

 

7.             Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a Saturday or a Sunday or a legal holiday.

 

8.            Adjustments and Termination of Rights. The purchase price per
Share and the number of Shares purchasable hereunder are subject to adjustment
from time to time as follows:

 

a.             Reclassification, Recapitalization, etc. If the Company at any
time shall, by reclassification of securities, recapitalization, automatic
conversion, or other similar event affecting the number or character of
outstanding shares of Common Stock, or otherwise, change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change.

 

b.             Split, Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall split,
subdivide or combine the securities as to which purchase rights under this
Warrant exist, the Exercise Price shall be proportionately decreased in the case
of a split or subdivision or proportionately increased in the case of a
combination.

 

c.             Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in shares of Common Stock, or make any other distribution with respect
to Common Stock of shares of Common Stock, then the Exercise Price shall be
adjusted, from and after the date of determination of the shareholders entitled
to receive such dividend or distribution, to that price determined by
multiplying the Exercise Price in effect immediately prior to such date of
determination by a fraction (i) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (ii) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution.

 

 

 
 

--------------------------------------------------------------------------------

 

 

d.             Adjustment of Exercise Price upon Issuance of Common Stock. If
and whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Section () is deemed to have issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company) for a consideration per share (the
“New Securities Issuance Price”) less than a price (the “Applicable Price”)
equal to the Exercise Price in effect immediately prior to such issue or sale
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to the New
Securities Issuance Price. For purposes of determining the adjusted Exercise
Price under this Section (), the following shall be applicable:

 

(i)            Issuance of Options. If the Company in any manner grants or sells
any options and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such option or upon conversion or exchange
or exercise of any securities of the Company (directly or indirectly)
convertible into or exchangeable for any equity interest of the Company
(“Convertible Securities”) issuable upon exercise of such option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such option for such price per share. For purposes of this
Section ()(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the option, upon exercise of the option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such option. No further adjustment of the Exercise Price shall be
made upon the actual issuance of such Common Stock or of such Convertible
Securities upon the exercise of such options or upon the actual issuance of such
Common Stock upon conversion or exchange or exercise of such Convertible
Securities.

 

(ii)           Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance of sale of such Convertible Securities for
such price per share. For the purposes of this Section ()(ii), the “price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Exercise Price shall be made upon the actual issuance
of such Common Stock upon conversion or exchange or exercise of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Exercise Price had been
or are to be made pursuant to other provisions of this Section (), no further
adjustment of the Exercise Price shall be made by reason of such issue or sale.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)          Change in Option Price or Rate of Conversion. If the purchase
price provided for in any options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Exercise
Price in effect at the time of such change shall be adjusted to the Exercise
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(iv)          Calculation of Consideration Received. In case any option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such options by the parties thereto, the options
will be deemed to have been issued for a consideration of $0.01. If any Common
Stock, options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor. If any Common Stock,
options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such securities on the
date of receipt. If any Common Stock, options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such Common
Stock, options or Convertible Securities, as the case may be. The fair value of
any consideration other than cash or securities will be determined by the
Company.

 

(v)     Record Date. If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

e.             Adjustment of Number of Shares. Upon each adjustment in the
Exercise Price pursuant to Sections 8(b), () or 8(d) hereof, the number of
Shares purchasable hereunder shall be adjusted to the product obtained by
multiplying the number of Shares purchasable immediately prior to such
adjustment in the Exercise Price by a fraction (i) the numerator of which shall
be the Exercise Price immediately prior to such adjustment, and (ii) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

f.             Other Action Affecting Shares. In case the Company shall take any
action affecting the outstanding number of shares of Common Stock other than an
action described in any of the above Sections 8(a)-(e) which would have an
inequitable effect on Holder, the Exercise Price and/or the number of Shares
purchasable hereunder shall be adjusted in such manner and at such time as the
Company’s Board of Directors determines in good faith to be equitable in the
circumstances.

 

 

 
 

--------------------------------------------------------------------------------

 

 

9.             Notice of Adjustments, Notices. If the Exercise Price or number
or type of securities issuable hereunder shall be adjusted pursuant to Section 8
hereof, the Company shall issue and provide to Holder as holder of this Warrant
a certificate signed by an officer of the Company setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated and the Exercise Price and number
of Shares purchasable hereunder after giving effect to such adjustment.

 

10.           Governing Law; Remedies. This Warrant shall be binding upon any
successors or assigns of the Company. This Warrant shall constitute a contract
under the laws of New York and for all purposes shall be construed in accordance
with and governed by the laws of said state, without giving effect to the
conflict of laws principles. Any dispute arising under or in connection with
this Warrant shall be subject to the exclusive jurisdiction of the state and/or
federal courts located in Hillsborough County, Florida. The prevailing party in
any legal dispute arising under or in connection with this Warrant shall be
entitled to collect from the non-prevailing party all of its costs and
reasonable attorney’s fees.

 

11.           Amendments. This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the Company
and Holder as holder hereof.

 

12.           Notice. All notices hereunder shall be in writing and shall be
effective (a) on the day on which delivered if delivered personally or
transmitted by facsimile at or before 5:00 p.m. local time of the recipient with
evidence of receipt, (b) one business day after the date on which the same is
delivered to a nationally recognized overnight courier service with evidence of
receipt or (c) five business days after the date on which the same is deposited,
postage prepaid, in the U.S. mail, sent by certified or registered mail, return
receipt requested, and addressed to the party to be notified at the address
indicated below for the Company, or at the address for Holder set forth in the
registry maintained by the Company pursuant to Section 5 hereof or at such other
address and/or facsimile number and/or to the attention of such other person as
the Company or Holder may designate by ten-day advance written notice.

 

Notice Address for the Company:

Innovaro, Inc.

2109 Palm Avenue

Tampa, FL 33605

Attention: Carole Wright

Facsimile Number: (813) 754-2383

 

13.     Entire Agreement. This Warrant and the form attached hereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.

 

14.     No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but it will at all times in good
faith assist in the carrying out of all of the provisions of this Warrant.

 

[Signature Page Follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer.

 

Dated: as of August 21, 2012

 

INNOVARO, INC.

 

By:          /S/ Asa W. Lanum          
Name: Asa W. Lanum

Title: Chairman & Chief Executive Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

NOTICE OF EXERCISE

 

 

To:

INNOVARO, INC.

 

1.     The undersigned hereby elects to purchase _________ shares (the “Shares”)
of Common Stock, par value $0.01 per share, of Innovaro, Inc. (the “Company”)
pursuant to the terms of the attached Warrant. Capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the
Warrant.

 

2.     The undersigned hereby intends that payment of the Exercise Price shall
be made:

 

a cash exercise with respect to _________ Shares

a cashless exercise with respect to _________ Shares

 

3.     In the event that the undersigned has elected a cash exercise with
respect to some or all of the Shares to be issued pursuant hereto, the
undersigned shall pay the aggregate Exercise Price in the sum of $_________ to
the Company in accordance with the terms of the Warrant.

 

4.     The Company shall deliver to the undersigned _________ Shares in
accordance with the terms of the Warrant.

 

JJJ Family LLLP

                                   

Date:

     

Name:

       

Title:

 

 